DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 12/22/2020; and IDS filed 03/10/2021.

	Claims 15-18, 22, 26-29, 31-34 previously presented. Claim 22 has been canceled and claims 35-37 have been added by amendment filed 12/22/2020 with filing RCE. Claims 15-18, 26-29, 31-37 are pending.
	
	Claims 17 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2015.

Claims 15, 16, 18, 26, 27, 29, and 31-37 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 12/22/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 18, 26, 27, 29, and 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 15 and new claim 35 recite the expression “generally coating”. Claim 27 recites the expression “combination product” and new claim 37 recites the expression “prophylactic agent”. Applicants refer to page 11, lines 23-24 for support for claim 15. Recourse to this paragraph, and to the entire specification, no support has been found to the “generally coating”. Page 11 lines 23-24 discloses that:


Further, applicants refer to page 27, lines 31-34 for support of new claims 35-37. However, this passage of the disclosure states:
“The thickness of the polymer layer, the membrane or the film, encasing the core is such that it can be manufactured within acceptable tolerances by methods known in the art and conveniently lies within the range of from 0.01 to 1.0 mm, preferably from 0.1 to 0.6 mm.”

The above text of the disclosure does not support the expressions “generally coating”, “combination product” or “prophylactic agent”. Further, recourse to the entire specification, nowhere applicants describe the expressions “generally coating”, “combination product” or “prophylactic agent”. 
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
Regarding the requirement for adequate written description of chemical entities, Applicants' attention is directed to MPEP § 2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F. 3d 1559, 1568 (Fed. Cir. 1997), cert denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish list or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F. 3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying Enzo Biochem Inc. v. Gen-Probe Inc., 296 F. 3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. At 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216,225 (W.D.N.Y. 2003). 
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). In other words, the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. (Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)).  A patentee can lawfully claim only Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000).  The purpose of the written description requirement is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the claimed product sufficient to distinguish infringing subject matter from non-infringing product, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations." Id. (citing Hyatt v. Boone, 146 F.3d 1348, 1353 (Fed.Cir. 1998)). 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did 'little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.') 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18, 26, 27, 29, and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The term "generally" in claim 15 and 35 is a relative term which renders the claim generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term generally” is defined by “Meriam Webster dictionary” as follows:

    PNG
    media_image1.png
    232
    1047
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    105
    1012
    media_image2.png
    Greyscale

	Therefore, the term is not certain, and does not set forth the meet the bounds of the claims. The boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.

7.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “generally coating” in claim 15 is used by the claim to mean “coated microfibril,” while the accepted meaning is “usually coated”, i.e. “can be or not coated.” The term is indefinite because the specification does not clearly redefine the Phillips v. AWH Corp., 415 F.3d 1303, 1315, 75 USPQ2d 1321, 1327 (Fed. Cir. 2005)”. According to the specification, paragraph [0173] of the published application, applicant disclosed that: 
“The incorporation of the matrix comprising NFC and at least one bioactive agent into a final formulation or reservoir, in combination with suitable support materials, such as polymers, and additives and the like may be carried out by following (not limiting) methods to a desired form: coating extrusion (single or multiple coating), compression molding, over molding, lamination, injection molding, spray coating, dipping, plasma coating, blending, loading etc. The final formulation may be additionally coated with a polymer, such as a biodegradable polymer, for example polylactide or the like. The reservoir may also be a tube or container of any desired size and form, encasing the matrix forming the core of the system.”
 
This paragraph in the specification defines types of methods of coating, and does not define “generally coating”. In view of the specification, the term “generally" is given its "ordinary and customary meaning" (Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582, 39 USPQ2d 1573, 1576 (Fed. Cir. 1996)), i.e., usually coated, that implies not necessary coated. Neither the claims nor the specification require the full coating.

9.	Claim 15 recites the expressions “length exceeding 1 µm” without upper limit and “diameter below 200 nm” without lower limit. The expressions do not set forth the metes and bounds of the claim. The boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.

10.	The term "high aspect ratio" in claim 15 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicants did not define the “high aspect ratio” by number or range of numbers to set boundaries on the “high aspect ratio”. The boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02. 

11.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “medical device”, and the claim also recites “implant, transdermal patch, or formulation for oral, sublingual, topical, intraocular, rectal, subcutaneous, parenteral, or mucoadhesive application”, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

or a formulation for oral, sublingual, topical, intraocular, intestinal, rectal, subcutaneous, parenteral or mucoadhesive application”. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).  Only the last two members of the group are separated by the operator “AND or OR”.  

13.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 37 recites the broad recitations “active agent”, “drug substance” and “medicament”, and the claim also recites “peptide or protein” which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

14.	Claims 37 is indefinite and confusing because the claim repeats terms having the same meaning” “active agent”, drug substance” and “medicament”. It is not clear to the examiner what are the differences between the terms. The specification did not define .  

Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

18.	Claims 15, 16, 18, 26, 27, 29, 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of the article by Klemm et al. (“Nanocellulose: A New Family of Nature-Based Materials”, currently provided), the article by Valo et al. (“Immobilization of protein-coated nanoparticles in nanofibrillar cellulose matrices-Enhanced stability and release”, of record), JPH 10248872 (JP ‘872, IDS filed 03/10/2021), and Banker et al. (US 5,405,953, of record).

Applicant Claims 
Claim 15 is directed to a drug delivery system for sustained delivery of bioactive agents, wherein said system comprises:
a hydrogel treated matrix primarily comprised of mechanically disintegrated native non-ionic grade nanofibrillated cellulose derived from plant based material, wherein the nanofibrillated cellulose comprises microfibrils, microfibril bundles, or combination thereof, the microfibrils having a high aspect ratio with a length exceeding 1 µm and a number average diameter below 200 nm, and the microfibril bundles having a diameter less than 1 µm, said hydrogel matrix entrapping at least one bioactive agent, wherein said hydrogel matrix is configured to entrap and to control release particles of the at least one bioactive agent and such that swelling generally takes place in only one direction, wherein the matrix has a predefined thickness depending on a dosage form, and 
at least one support comprising synthetic polymers, said support generally coating the hydrogel matrix,
the matrix comprising about 25-60 	wt% of the at least one bioactive agent, calculated based on dry weight of the matrix.

Note that the claim is interpreted by the examiner as comprising either: 1) microfibrils having a high aspect ratio with a length exceeding 1 µm and a number average diameter below 200 nm, OR 2) microfibril bundles, having a diameter less than 1 µm, OR 3) combination thereof. In other words, the claim requires either microfibrils or microfibril bundles, or both, and does not require both.
 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Klemm teaches nanocellulose fibrils forming microfibrillated cellulose obtained from wood pulp by mechanical pressure and homogenization and enzymatic treatment to decrease energy consumption. Nanocellulose materials having nanodimensions of diameter of 5-60 nm and length of several micrometers. Mechanical treatment liberates microfibrils around 20 nm wide and with high aspect ratio and exhibit gel-like characteristics in water, and forms hydrogel. The  (abstract; table 1; page 5440, right column; page 5441, left column; page 5442, left column; figure 2; page 5444, left column). Microfibrillar cellulose can be assembled into multilayers that can be cationic, i.e. non-ionic (page 5449). Microfibrillar cellulose is of interest in cosmetic and pharmaceutical application, wound dressing, and can be grafted to give antimicrobial film. The microfibrillar cellulose has absorptive properties (page 5450, paragraph bridging right and left columns). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Klemm teaches microfibrillated cellulose useful for pharmaceutical application and in providing antimicrobial film, the reference however does not teach entrapping active agent in the microfibrillar cellulose as claimed by claim 15. Klemm does not teach support as claimed by claim 15. Klemm does not teach the amount of 
	Valo teaches active agent nanoparticles immobilized in nanofibrillar cellulose (NFC) matrices. The nanofibrillar matrix provides protection to the nanoparticles during formulation process and storage (abstract). NFC obtained from wood pulp by enzymatic hydrolysis. NFC used as template to stabilize drug nanoparticles. NFC are used to build bottom-up immobilization matrices for drug nanoparticles, i.e. multilamellar structure. Drug nanoparticles are stored, protected and released from the matrices. The reference teaches NFC hydrogel. The reference teaches fibrils having cross sectional dimension of 5-30 nm, and length over 1 µm. The reference teaches nanofibrils produced by disintegration by enzymatic hydrolysis combined with mechanical shearing and high pressure homogenization (page 391, left column; page 397, left column, first and second paragraphs). 
JP ‘872 teaches plant based microfibrillated fine fibers cellulose forming sheet suitable for medical and surgical application, the microfibrils have average diameter of 0.2 µm to 0.01 µm, i.e. 200-10 nm. The sheets used for sustained drug delivery. The sheets advantageously have support sheet on one side and adhesive sheet on the other side. Support sheets are made of fabric or foam, or polyolefins, i.e. synthetic materials, and used for topical, oral or implant. The sheets comprises active agent, e.g. antibiotics for sustained release (abstract; ¶¶ 0007, 0013, 0031-0035, 0060; claims 1, 6, 8). 
Banker teaches microfibrillated oxycellulose suitable for use as a carrier in controlled or sustained transdermal drug delivery formulations (abstract; col.3, lines 10-17; col.7, lines 43-46). The microfibrillated cellulose is from native cellulose that is plant 
	
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide pharmaceutical hydrogel matrix composition comprising plant microfibrillated cellulose that has been enzymatically and mechanically disintegrated to be used for pharmaceutical delivery as taught by Klemm, and use microfibrillated cellulose as a template for drug nanoparticles as taught by Valo. One would have been motivated to do so because Valo teaches nanofibrillar matrix provides 
Further, one having ordinary skill in the art would have been motivated to add synthetic support material to the microfibrillated cellulose hydrogel matrix as taught by JP ‘872 because JP ‘872 teaches support of synthetic materials is advantageously added to pharmaceutical compositions.
Furthermore, one having ordinary skill in the art would have used 24.2% of bioactive agent as taught by Banker in the composition taught by the combination of Klemm, Valo and JP ‘872 because Banker teaches suitability of such amount on a drug delivery flexible matrix.
Regarding the hydrogel matrix as claimed by claim 15, Klemm teaches microfibrillar cellulose that exhibits gel-like characteristics in water, and forms hydrogel. Valo also teaches hydrogel NFC.
Regarding the fibers network entrapping active agent as claimed by claim 15, Valo teaches drugs are stores and released from NFC matrices, and the microfibril matrix of Banker reads on the microfibril matrix entrapping the bioactive agents.  
Regarding the dimensions of the microfibrils having length more than 1 µm and diameter below 200 nm, and having high aspect ratio as claimed of claim 15, Klemm teaches several µm length, 5-60 nm diameter, and in particular 20 nm in diameter. Valo 
Regarding the support generally coating the matrix as claimed by claim 15, JP ‘872 teaches covering the matrix on both sides, one side polyolefin and the other is adhesive. This teaching reads on generally coating. 
Regarding the claimed amount of the drug as claimed by claim 15, the claim recites “about 25-60%” and Banker teaches 24.2%. In view of the term about, the amount taught by the reference reads on the claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  “[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness.”  In re Peterson, 315 F.3d In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). In any event, one having ordinary skill in the art would have readily optimized effective dosage and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment involving each active agent would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed Banker and in view of the term about of the claim, and depending on variety of factors including the drug used, the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. 
Regarding the limitation “mechanically disintegrated" as claimed by claim 15, it is taught by both Klemm and Valo.
Regarding the “native non-ionic grade cellulose” as claimed by claim 15, all the cited references teach native plant-derived cellulose from cotton, cotton linter and wood pulp, and Klemm teaches cationic grade, which is non-ionic. In any event, it is expected to obtain non-ionic grade of cellulose from the same source obtained by the same method. Applicants failed to show unexpected results obtained from non-ionic cellulose versus others.
With regard to the delivery systems claimed by claims 16 and 27, all the cited references teach pharmaceutical compositions for oral and topical applications, and JP ‘872 and Banker teach transdermal patch.
Regarding claim 18 that the matrix comprises 0.1-99.9 wt% of nanofibrillated In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir.1990). Determining the optimal concentration of plasticizer and water-soluble flavoring is deemed to be routine and well within the skill of the artisan. MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).”
Regarding sustained delivery as claimed by claim 26 is taught by Valo, JP ‘872 and Banker. 
Regarding the swelling of the nanofibrillated cellulose up to 10% as claimed by claim 29, Klemm teaches microfibrillar cellulose has absorptive properties, i.e. absorbing fluid and implies swelling. In any event, the combined teachings of the cited references teach the instantly claimed product as a whole, and degree of swelling of the cellulose NFC as well as the direction of the swelling would be an expected property.  
Regarding claim 31 that the thickness of the matrix is dependent on the concentration of the nanofibrillated cellulose, this is expected because the NFC are forming the matrix, and the more the concentration of the NFC, the more the thickness of the matrix.

Regarding enzymatic degradation as claimed by claim 33, it is taught by Klemm and Valo. 
Regarding claim 34, Banker teaches matrix forming a reservoir comprising the bioactive agents. It is obvious to determine the size and shape of the reservoir according to the desired dosage and amount based on the intended use. 
Regarding the thickness of the generally coating layer as claimed by claim 35, this can be determined by one having ordinary skill in the art based on the intended use of the product and its site of application, as well as on the material of the coating. 
Regarding the swelling of the nanofibrillated cellulose in one direction as claimed by claim 36, the combined teachings of the cited references teach the instantly claimed product as a whole, and degree and direction of swelling of the cellulose NFC as well as would be an expected property.  
Regarding bioactive agents claimed by claim 37, they are taught by all the cited references.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
19.	Applicant's arguments filed 06/26/2020 have been fully considered but they are 

Claim Rejections - 35 U.S.C. § 103
The focus of Applicants argument is against Paako reference. Applicants argue that claim 15 has been amended to recite hydrogel to overcome Paako’s reference.

This argument is moot in view of the new ground of rejection not relying of Paako’s reference at all. The newly cited reference “Klemm” teaches the instantly claimed microfibrils. Klemm teaches mechanically treated native source of microfibrillar cellulose, e.g. wood, liberates microfibrils around 20 nm wide and with high aspect ratio and exhibit gel-like characteristics in water, and forms hydrogel. Valo further teaches microfibrillar cellulose is available as hydrogel. 

Applicants argue that even if the applied references were combined as proposed by the Office Action (with the Applicant maintains is improper), the resulting combination would not result in the delivery systems and methods of the pending claim. For example, none of the applied references - either alone or in combination – discloses, teaches, or suggests a control release using a support layer to enable NFC (e.g. a reservoir layer) to have an optimal control release together with good structural integrity for a medical device. Thus, there is no motivation, teaching, or suggestion in the applied references (or the combination thereof) of control release as recited in the pending claims. 

In response to this argument, it is argued that composition for sustained and controlled release of active agent is taught by JP ‘872 and Banker. Further, applicants’ attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. No method claims are examined, either method of use or method of making. Nevertheless, the intended sustained and controlled release is taught by combination of the cited references. Support layer is taught by JP ‘872. Any property or advantage applicants achieved would be an intrinsic property expected from combination of the cited prior art that teaches the present invention, e.g. optimal control release together In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would have combined the cited references for the reasons set forth in this office action. Motivation to combine the references and reasonable expectation to achieve the present invention exist, as set forth in this office action.  The examiner does not have to combine the reference for the same reasons as what applicants would have done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Applicants disagree with the Office Action statement that: “The Examiner does not need to combine the references for the same reasons applicants may have combined the references for.” However, as the Office Action acknowledges, “obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.” (emphasis added). Other than the references being generally directed to the broad field of cellulose, the Office Action still has not provided any motivation to combine them, especially in view of the references’ vastly different purposes and properties (stating, “All the cited references are analogous art”, because “Banker, Paakko and Valo are all concerned with NFC”).

In response to this argument, it is argued that all the cited references are not only analogous art, but all are in the field of applicant’s endeavor, and reasonably pertinent In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Further, motivation to combine the references exist, as well as reasonable expectation to achieve the present invention, as set forth in this office action. Applicant is also reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3. In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532."Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740. 

Applicants disagree with the office that: “intended use of the elements of the product does not impart patentability to the claims.” However, the Office Action’s argument seems to pertain to the intended use to the claimed product not making it patentable. Here, however, the Applicant argues that the vastly different - and even contradictory - intended uses of the applied references makes combining them improper. Thus, the Office Action still has not properly addressed this argument.

In response to this argument, it is argued that all the elements of the instantly claimed product are taught by combination of the cited references. All the references are in the field of applicant’s endeavor, and reasonably pertinent to the particular problem with which the applicant was concerned, which is using NFC in pharmaceutical field for drug delivery. Therefore, the intended uses of the applied references makes them the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Applicants argue that the Office Action has not properly addressed the Applicant’s prior argument that the applied portion of Valo states that controlled release was not observed using its NFC matrices and that the Office Action itself has previously alleged that Valo teaches drugs being “stored, protected and released from the matrices.” The Office Action’s statements about how the “use of patents as references is not limited to what the patentees describe as their own inventions” do not address the Applicant’s argument. See id. at p. 25.

In response to this argument, it is argued that the current rejection is relying combination of references, and Valo is relied upon for solely teaching the storing, i.e. entrapping, the active agent. Controlled and sustained release is taught by JP ‘872.
Combination of the references is proper because all the cited references are analogous art, and are in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned. Klemm, Valo, JO ‘872 and Banker are all concerned with NFC for drug delivery. Therefore, it is reasonable to rely on the cited references as basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  

A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/I.G./

/ISIS A GHALI/
Primary Examiner, Art Unit 1611